Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/29/20 and 11/13/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record, Kwak et al. (U.S. 2019/0306737) teaches a method for flexible PDCCH monitoring in a New Radio environment where a determination is made of a plurality of PDCCH search spaces to be monitored by a selected UE as well as corresponding monitoring occasions, and a determination is also made of a number of CORESETs that may be used for each monitoring occasion of a set of the plurality of search spaces as shown in Figure 14 and spoken of on page 7, paragraph [0098].
Hwang et al. (U.S. 2020/0187171) teaches a PDCCH reception method where there is an allocation and signaling of a plurality of CORESETs to a specific UE, a mapping of a single PDCCH to a plurality of CORESETs, and a transmission of the mapped PDCCHs as shown in Figure 8 and spoken of on pages 4-5, paragraphs [0084]-[0085].
Kwak et al., Hwang et al., and the other prior art of record fail to teach “receiving, by a user equipment (UE), a configuration to monitor more than one physical downlink control channel (PDCCH) for scheduling more than one physical downlink shared channel (PDSCH) or more than one physical uplink shared channel (PUSCH) within a monitoring occasion, wherein the more than one PDSCH or PUSCH is associated with a data channel type and a radio network temporary identifier (RNTI) type; monitoring, by the UE, the more than one PDCCH based on the configuration; and receiving, by the UE, the more than one PDSCH or transmitting, by the UE, the more than one PUSCH simultaneously”.
Regarding claims 2-8, these claims are further limiting to claim 1 and are thus also allowable over the prior art of record.
Similar reasoning applies to corresponding “apparatus” claims 9-14 as well as corresponding “non-transitory computer-readable medium” claims 15-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467